Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16, in the reply filed on 25 August 2022 is acknowledged.  The traversal is on the ground(s) that since restriction “of claims must be on a rational basis supported by evidence” and “a non-existent classification cannot serve as a rational basis to require restriction” since applicants “has searched the Office’s classification manual and found no classification for G02B5/16 therein”.  This is not found persuasive because the restriction is indeed rationally based on evidence: 
    PNG
    media_image1.png
    130
    549
    media_image1.png
    Greyscale
. Note, the Examiner inadvertently mistyped the classification as it should have been G02B5/3016.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 August 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected as being vague and indefinite when it recites “comprising a reflective or absorptive linear polarizer”; the scope of the protection sought is not clear since claim 1 recites that the claimed optical component comprises a linear polarizer. Claim 2 fails to particularly point out and distinctly claim that the linear polarizer is reflective or absorptive.
Claim 3 is rejected as being vague and indefinite when it recites “a linear or branched alkyl group having 1 to 20 carbon atoms preferably 1 to 12 carbon atoms” (emphasis added) with respect to each of the substituents L, R01, R02 and WT2 , as well as “a linear or branched alkyl group having 1 to 20 carbon atoms” with respect to the substituent Y in the compound of formula T; the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 3 fails to particularly point out and distinctly claim each of the substituents L, R01, R02, WT2 and Y in the compound of formula T contained in the claimed optical component.
Claim 3 is rejected as being vague and indefinite when it recites “a linear or branched alkyl group having 1 to 20 carbon atoms preferably 1 to 12 carbon atoms” (emphasis added) with respect to each of the substituents L, R01, R02 and WT2 in the compound of formula T; the scope of the protection sought by “preferably” is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “1 to 20 carbon atoms” with respect to the linear or branched alkyl group for each of the substituents L, R01, R02 and WT2 in the compound of formula T, and the claim also recites “preferably 1 to 12 atoms” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 is rejected as being vague and indefinite when it recites “a group containing an aromatic group and/or non-aromatic group having 1 to 40 carbon atoms preferably 1 to 20 carbon atoms” (emphasis added) with respect to the substituent WT1 in the groups of formulae T1-1 and T1-2 in the compound of formula T; the scope of the protection sought is not clear, since an aromatic group requires a minimum of 6 C atoms. Claim 3 fails to particularly point out and distinctly claim the substituent WT1 in the groups of formulae T1-1 and T1-2 in the compound of formula T contained in the claimed optical component.
Claim 3 is rejected as being vague and indefinite when it recites “a group containing an aromatic group and/or non-aromatic group having 1 to 40 carbon atoms preferably 1 to 20 carbon atoms”; the scope of the protection sought by “preferably” is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “1 to 40 carbon atoms” with respect to the aromatic and/or non-aromatic group for the substituent WT1 in the groups of formulae T1-1 and T1-2 in the compound of formula T, and the claim also recites “preferably 1 to 20 atoms” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 is rejected as being vague and indefinite when it recites “or WT2 may denote a group of 2 to 30 carbon atoms having at least one aromatic group” (emphasis added); the scope of the protection sought is not clear, since an aromatic group requires a minimum of 6 C atoms. Claim 3 fails to particularly point out and distinctly claim the substituent WT2 in the groups of formulae T1-1 and T1-2 in the compound of formula T contained in the claimed optical component.
Claim 3 is rejected as being vague and indefinite when it recites “and any hydrogen atom in the alkyl group may be substituted with F” (emphasis added); the scope of the protection sought is not clear since hydrogen is monovalent and incapable of substitution. Claim 3 fails to particularly point out and distinctly claim that any hydrogen atom in the alkyl group Y may be substituted by F, or alternatively replaced with F.
Claim 3 is rejected as being vague and indefinite when it recites “q     is an integer from 1 to 10, preferably 1, 2, 3, 4, 5, 6 or 7” (emphasis added); the scope of the protection sought by “preferably” is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “an integer from 1 to 10” with respect to q in formula I, and the claim also recites “preferably 1, 2, 3, 4, 5, 6 or 7” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 is rejected as being vague and indefinite when it recites “does not contain more aromatic groups than non-aromatic groups and preferably does not contain more than one aromatic group” (emphasis added) with respect to the substituents A1 to A4 in the compound of formula I; the scope of the protection sought by “preferably” is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “does not contain more aromatic groups than non-aromatic groups”, and the claim also recites “preferably does not contain more than one aromatic group” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coates et al. (U.S. Patent No. 6,669,865). 
Coates et al. (abstract and claims) discloses an optical component comprising the combination of a linear polarizer, a quarter wave plate obtained or obtainable from a liquid crystalline material and a patterned or structured light-reflecting polymer film, characterized in that the liquid crystalline material comprising at least one compound inclusive of the compound of the present formula T.
Claims 1-6, 10, 15 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parri et al. (U.S. Patent No. 7,187,424). 
Parri et al. (claims) discloses an optical component comprising the combination of a linear polarizer, a quarter wave plate obtained or obtainable from a liquid crystalline material and a patterned or structured light-reflecting polymer film, characterized in that the liquid crystalline material comprising at least one compound inclusive of the compound of the present formula T, as represented therein by the compounds of formulae (Ia) through (Iq) (column 9, line 45+), as well as the compounds of formulae (IIa) through (IIc) (column 11, line 40+).
Claims 1, 2, 4, 15 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (U.S. Patent Application Publication No. 2019/0079236).
Hung et al. (figures and claims) discloses an optical component comprising the combination of a linear polarizer, a quarter wave plate and a patterned or structured light-reflecting polymer film.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Application Publication No. 2022/0162505.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722